ON MOTION

ORDER

In MedImmune, Inc. v. Centocor, Inc., — U.S.-, 127 S.Ct. 1118, 166 L.Ed.2d 888 (2007), the Supreme Court vacated this court’s decision, reported at 409 F.3d 1376 (Fed.Cir.2005), and remanded for further consideration in light of MedImmune, Inc. v. Genentech, Inc., — U.S.-, 127 S.Ct. 764, 166 L.Ed.2d 604 (2007). DefendantsAppellees have moved for briefing and argument on remand. On February 23, 2007, we ordered that (1) the mandate issued on September 1, 2005, be recalled and the appeal be reinstated; (2) the case be returned to the original merits panel; and (3) the parties submit briefs of not more than 10 pages in length stating what action they believed this court should take in response to the decision of the Supreme Court in MedImmune, Inc. v. Genentech, Inc.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Defendants-Appellees’ motion is denied to the extent it requests further briefing and argument on the appropriate disposition of the appeal.
(2) We remand to the district court for further proceedings consistent with the Court’s opinion in MedImmune, Inc. v. Genentech, Inc.